Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Election/Restrictions
Claims 7, 9 and 17 remain in the application as withdrawn and appear to not be condition for rejoinder.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 14-15, 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner does not find support in the original disclosure for the drive nut “coupled to or formed with” 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-6, 8, 11-12 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Avetisian (US 2002/0144574) in view of Douglas (US 1,978,935).  Avetisian discloses a fastener (Fig. 4) comprising: a housing body (11) having a bore (18) with a reduced diameter opening (19); a collet body (10) to translate within the bore including a plurality of clamping fingers (22, 26) and an inner threaded portion (41); a removable annular bushing (33) positioned in the housing opposite the reduced diameter opening to prevent the collet from escapement; and a central body (13) with a thread (15) engaging the inner thread where rotation of the central body moves central body relative to the collet body in first and second directions (p.[0033]-[0034]).  A drive nut (310; p.[0028]) is attached to an end of the central body outside the housing body.  The central body is shown to have a length greater than the length of the collet and housing body.  The reduced diameter opening at the distal end of the housing body having a diameter (at 19) less than a diameter of a head of the collet (100’).  The housing body further includes an exterior surface having polygonal shape (12).   Avetisian does not disclose the .

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pratt or Avetisian in view of Douglas as applied to claim 1 above, and further in view of Jones (US 3,233,504).  Jones discloses an inner surface of a housing body (40) having a curvilinear shape (10E).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to have the inner surface of the housing body of Pratt or modified Avetisian with a curvilinear shape as disclosed in Jones instead of the polygonal shape because it would provide the same predictable results.

Claims 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Avetisian (US 2002/0144574) in view of Douglas (US 1,978,935) and Woods (US 4,934,885).  Avetisian in view of Douglas disclose a fastener as described above but, does not disclose it including the clamping fingers (22 and 26 in Avetisian) extending inwardly towards the axis in an unclamped configuration.  Woods discloses a fastener similar to modified Avtisian including clamping fingers (57) extending from a collet body (55) but in Woods the clamping fingers are extending inward towards the axis in an unclamped configuration (see Figs. 4. 8A and 9A) and radially expanded in a clamped configuration (see Figs 8C and 9D).  At the time the invention was made, it would have been obvious for one of ordinary .


Response to Remarks
Applicant argues claims 1, 12 and 18 as amended defines over the combination of Avertisian (US 2002/0144574) in view of Douglas (US 1,978,935) because it fails to teach the housing body “includes a wall with an interior surface that forms the housing body anti-rotation part and an exterior surfaces that has a polygonal cross-section”.  Specifically, applicant argues that Douglas only discloses block without a polygonal exterior surface.  In response, the examiner agrees that Douglas arguably does not include a polygonal external surfaces.  However, Avertisian does disclose a polygonal external surface (at 12) and, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues claim 12 as amended additionally defines over the combination of Avertisian and Douglas because the combination fails to teach “a drive nut coupled to or formed with a proximal end of the threaded rod and including a lower axial side that is positioned axially above the removable bushing”.  Specifically, applicant argues that in Avertisian the washer 33 is positioned below the annular stop 17.  In response, this argument is not fully understood because the drive nut is referenced at 310 which is located with a lower side above the washer 33 which same as the orientation of the instant invention.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677